Citation Nr: 0503154	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-31 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served with the recognized guerillas in March 
1945, and the New Philippine Scouts from September 1946 to 
April 1949.  The veteran died in July 1978; the appellant in 
this case is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

1.  The veteran died in July 1978; the immediate cause of 
death was cardiorespiratory arrest due to massive 
gastrointestinal bleeding and peptic ulcer bleeding.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The veteran's recognized service with the recognized 
guerillas in March 1945, and with the New Philippine Scouts 
from September 1946 to April 1949, did not satisfy the 
requisite service for the appellant's basic eligibility for 
VA death pension benefits.   



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).

2.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran or appellant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in an October 2002 VCAA letter.  The 
letter predated the November 2002 rating determination.  See 
id.  Another VCAA letter was issued to the appellant in 
November 2003.  The RO has generally advised the appellant to 
submit any evidence in support of her claims which she had in 
her possession, and that they would assist her in obtaining 
any evidence she was not able to obtain on her own.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, on file are the veteran's personnel records and 
death certificate.  A review of the record discloses that the 
RO attempted to obtain the veteran's service medical records 
through the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and that the NPRC stated that the records 
may have been in a location that was related to the 1973 fire 
at the NPRC.  Due to the missing service medical records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below, the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
the veteran's death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
the conditions which caused or contributed to the veteran's 
death were related to his active service.  Based on the 
foregoing, the Board finds that a VA medical opinion is not 
necessary to make a decision on the appellant's claim of 
service connection for cause of death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Factual Background

During his lifetime, the veteran had no service-connected 
disabilities.  On file is a report of a Physical Examination 
performed in June 1945.  No disorders were noted.  

The veteran died in July 1978.  His certificate of death 
provides the immediate cause of death as cardiorespiratory 
arrest due to massive gastrointestinal bleeding and peptic 
ulcer bleeding.

In November 2002, the appellant reported that the veteran was 
treated for "tetanus" and cholera in November 1947, and was 
treated for small pox and typhoid fever in April 1948.  It 
was determined that this information pertains to the 
veteran's record of immunization, as confirmed by his service 
discharge certificate.

II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

According to the official death certificate the veteran died 
in July 1978 of cardiorespiratory arrest due to massive 
gastrointestinal bleeding and peptic ulcer bleeding.

As noted, the veteran's service medical records are 
unavailable for review.  The veteran died in July 1978, 
approximately 29 years after separation from service.  
Initially, the Board notes that the veteran had no service-
connected disabilities during his lifetime.  Additionally, 
the appellant has submitted no medical evidence to support 
her contention that the veteran had heart, gastrointestinal, 
or peptic ulcer disorders during his periods of service, or 
even post-service.  In fact, the appellant has submitted no 
medical records or lay evidence to support her contention 
that the veteran's cause of death was due to any events, 
illnesses or injuries incurred during active duty service.  
The Board finds, therefore, that the appellant's claim must 
be denied due to the lack of any medical or lay evidence to 
show that the veteran's death was due to any disorders 
incurred in service.  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

III.  Nonservice-connected death pension benefits.

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except (1) with respect to contracts of National 
Service Life Insurance entered into (A) before May 27, 1946, 
(B) under section 620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under section 1922 of this 
title; and (2) chapters 11 and 13 (except section 1312(a)) of 
this title.  38 U.S.C.A. § 107(b) (West 2002).  Section 
1312(a) benefits are only available in certain cases of in-
service or service-connected deaths.  38 U.S.C.A. § 1312(a) 
(West 2002).  It has already been determined that service 
connection was not in effect for any disability during the 
veteran's lifetime, and his cause of death was not due to an 
event, illness, or disability incurred in service.  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service in the recognized guerillas in March 
1945, and the New Philippine Scouts from September 1946 to 
April 1949.  The law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107 
(West 2002); Sabonis, 6 Vet. App. at 430; 38 C.F.R. §§ 3.40, 
3.41 (2004).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


